J-A03008-17

                                  2017 PA Super 171



COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

TERENCE DWIGHT FORSYTHE

                            Appellee                  No. 524 MDA 2016


                 Appeal from the Order Entered March 1, 2016
               In the Court of Common Pleas of Lycoming County
              Criminal Division at No(s): CP-41-CR-0001235-2015


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

OPINION BY LAZARUS, J.:                                FILED JUNE 01, 2017

       The Commonwealth of Pennsylvania (“Commonwealth”) appeals from

the order, entered in the Court of Common Pleas of Lycoming County,

granting Terence Dwight Forsythe’s motion to suppress.1        After careful

review, we reverse.

       The Trial Court summarized the facts as follows:

       I. Background

       A. Detective Al Diaz’s Testimony

____________________________________________


1
  See Pa.R.A.P. 311(d) (Commonwealth may appeal as of right from order
that does not end entire case where Commonwealth certifies in notice of
appeal that order will terminate or substantially handicap prosecution).
Here, the Commonwealth included in its amended notice of appeal a
certification that the order granting Forsythe’s motion to suppress,
“substantially handicaps and terminates the prosecution’s case.”
Commonwealth’s Amended Notice of Appeal, 4/1/16.
J-A03008-17


            Detective Al Diaz (Diaz) was a Lycoming County detective
     for seven years. He was the coordinator of the Lycoming County
     Narcotics Enforcement Unit (NEU). The NEU’s function is to
     arrest people for drug violations in Lycoming County. There are
     full-time and part-time members of the unit. Part-time members
     help when the NEU requests. Municipal police officers are part-
     time members of the NEU. Each police officer submits an
     application to the NEU. Each application is signed by the chief of
     police in the officer’s jurisdiction. Municipal police officers are
     paid by their municipalities for their work in the NEU. The
     municipalities are reimbursed by the District Attorney’s Office,
     who receives money from the Pennsylvania Attorney General’s
     Office.

           The NEU conducts interdiction roving patrols.              An
     interdiction roving patrol is when law enforcement officers patrol
     areas where there is drug activity and attempt to stem the flow
     of drugs. “All those assigned [to a patrol] drive around looking
     for narcotics activity.” If a police officer wants to stop a vehicle
     while on patrol, he or she has the authority to stop the vehicle.
     Diaz tells the patrolling officers to do their jobs. The NEU
     conducts interdiction patrols because there is “a really terrible
     drug problem in the county.”

           On June 3, 2015, the NEU conducted an interdiction roving
     patrol. In order to conduct the patrol, Diaz requested the aid of
     law enforcement officers in other departments. Sergeant Chris
     Kriner (Kriner) of the Old Lycoming Township Police Department
     was among those requested to aid in the patrol, which was set
     up by Detective Michael Simpler of the Lycoming County District
     Attorney’s Office.    The patrol included individuals from the
     Federal Bureau of Investigation, the Pennsylvania State Police,
     the Williamsport Bureau of Police, the Old Lycoming Township
     Police Department, the Pennsylvania Board of Probation and
     Parole, and the Lycoming County Probation Office. The officers
     were briefed before participating in the roving patrol. They were
     instructed to target certain areas.        During briefings, Diaz
     sometimes gives the officers specific individuals to target, but he
     did not mention the Defendant or Cody Yearick (Yearick) during
     the June 3, 2015 briefing. After the June 3 briefing, “everyone
     went out to conduct investigations.”

     B. Sergeant Chris Kriner’s Testimony




                                    -2-
J-A03008-17


           Sergeant Kriner has been a police officer with the Old
     Lycoming Township Police Department for 15 years. He has
     been a member of the NEU since 2001, and he has about 15
     years of experience in conducting drug investigations. He assists
     members of the NEU in conducting drug investigations.

           The NEU requested Kriner’s assistance with a roving drug
     interdiction patrol that it was planning for on June 3, 2015. He
     was assigned to the patrol “through the Old Lycoming Township
     Police Department.” He was “made aware” of the date and time
     of the patrol and the location of the briefing. The briefing was
     held on June 3, 2015 at approximately 3:00 p.m. in the
     conference room of the Old Lycoming Township Police
     Department, and the briefing lasted 30 to 45 minutes. Kriner
     was not given any specific information about the Defendant or
     Yearick during the briefing.

            Kriner “went out” immediately after the briefing. He was
     in full uniform in an unmarked police vehicle with Chief William
     Solomon (Solomon) of the Old Lycoming Township Police
     Deparment. As part of the interdiction, Kriner is given general
     police powers throughout Lycoming County. He was patrolling
     the Interstate 180 corridor, and he was looking for indications of
     drug use, buying, and dealing. Kriner’s duties took him outside
     of his jurisdiction.

           Shortly before 8:00 p.m. on June 3, 2015, Kriner was
     patrolling the area of the Weis Market on West Third Street in
     Williamsport. This area is not in the Old Lycoming Township
     Police Department’s jurisdiction. Rather, it is in the jurisdiction
     of the Williamsport Bureau of Police. Based on the police reports
     and interviews with criminal defendants, Kriner believes the area
     is a high-crime area. He has received complaints of drug use
     and drug trafficking in the area. He has also made arrests for
     drug trafficking in the area.

           As Kriner was driving through the Weis Market’s parking
     lot, he saw a green Chevy Blazer parked in the lot. Two men
     quickly exited the vehicle and went into the store.         Kriner
     checked for information on the vehicle and learned that it was
     registered to an individual with an address in Mifflinburg, Union
     County. From his training and experience, Kriner knows that a
     lot of drug users go to Williamsport to purchase drugs. While
     the men were in the store, Kriner observed that the vehicle’s
     windows were down, its keys were in the ignition, and cell


                                    -3-
J-A03008-17


        phones were inside the vehicle. The men exited the store
        several minutes after they entered. They were looking around,
        and Kriner believed that they were looking for him and Solomon.

              One man sat in the Blazer’s driver seat; the other man sat
        in the passenger seat. When the vehicle exited the parking lot,
        Kriner began to follow it. Kriner thought it was “probable that
        [the men] may have been involved in drug activity.” At the
        intersection of Market Street and West Third Street in
        Williamsport, it was apparent that the Blazer’s license plate light
        was out. Kriner does not remember if the police car’s headlights
        were on.

              The Blazer did not enter Route 15 South towards Union
        County. Instead, it proceeded east on Interstate 180. Kriner
        followed the vehicle into Loyalsock Township, which is not in Old
        Lycoming Township Police Department’s jurisdiction.        Kriner
        stopped the vehicle because the registration plate light was not
        operating. After the vehicle stopped, Kriner saw the passenger
        move around and twist his body. Kriner talked with the vehicle’s
        passenger, who was the Defendant. Solomon talked with the
        driver, who was Yearick. After talking with the Defendant, Kriner
        talked with Yearick. Based on the interviews of the Defendant
        and Yearick, the Defendant was taken into custody. There were
        drugs “on the Defendant” and “drugs on Yearick.” Cell phones
        were seized from the vehicle.

Trial Court Opinion, 2/29/16, at 1-4.

        Forsythe filed a motion to suppress, claiming that the stop of the

vehicle was illegal because Sergeant Kriner lacked probable cause and that

the stop violated the Municipal Police Jurisdiction Act (MPJA). 2 Following the




____________________________________________


2
    42 Pa.C.S.§ 8953.




                                           -4-
J-A03008-17



hearing, the court granted, in part, Forsythe’s motion to suppress.3         The

Commonwealth appealed and presents the following issues for our review:

       1.     Whether the trial court abused its discretion in finding a
              violation of the Municipal Police Jurisdiction Act?

       2.     Whether the trial court abused its discretion in suppressing
              evidence based on the alleged violation of the Municipal
              Police Jurisdiction Act?

       3.     Whether the trial court abused its discretion in suppressing
              the observations of police officers?

Commonwealth’s Brief, at 9.

       Our well-settled standard of review of the granting of a motion to

suppress evidence is as follows:

       When the Commonwealth appeals an order suppressing
       evidence, we may consider on review only the evidence from the
       defendant’s witnesses along with the Commonwealth’s evidence
       that remains uncontroverted.       Our standard of review is
       restricted to establishing whether the record supports the
       suppression court’s factual findings; however, we maintain de
       novo review over the suppression court’s legal conclusions.

Commonwealth v. Guzman, 44 A.3d 688, 691-92 (Pa. Super. 2012)

(citing Commonwealth v. Brown, 996 A.2d 473, 476 (Pa. 2010)).

       Where the suppression court’s factual findings are supported by
       the record, [the appellate court] is bound by [those] findings and
       may reverse only if the court’s legal conclusions are erroneous.
       Where . . . the appeal of the determination of the suppression
____________________________________________


3
  The trial court ruled that the controlled substances, Forsythe’s statements,
the evidence obtained from the Blazer, and the officers’ observations made
on June 3, 2015 were suppressed, but ruled that the driver’s proposed
testimony could be submitted into evidence. Suppression Order, 3/1/16, at
9.



                                           -5-
J-A03008-17


      court turns on allegations of legal error, the suppression court’s
      legal conclusions are not binding on an appellate court, whose
      duty it is to determine if the suppression court properly applied
      the law to the facts. Thus, the conclusions of law of the courts
      below are subject to [ ] plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010) (internal citations

and quotation marks omitted).

      At the suppression hearing in the instant case, the only evidence the

Commonwealth presented was the testimony of Detective Diaz and Sergeant

Kriner, which was uncontested and uncontradicted. Since no relevant facts

are in dispute, the question presented is purely one of law. Accordingly, our

standard of review is de novo. Commonwealth v. Beaman, 880 A.2d 578,

581 (Pa. 2005); Guzman, supra.

      The Commonwealth first asserts that the trial court erred in finding a

violation of the MPJA:

      Pursuant to Section 8953(a) of the MPJA:

      (a) General rule. -- Any duly employed municipal police officer
      who is within this Commonwealth, but beyond the territorial
      limits of his primary jurisdiction, shall have the power and
      authority to enforce the laws of this Commonwealth or otherwise
      perform the functions of that office as if enforcing those laws or
      performing those functions within the territorial limits of his
      primary jurisdiction in the following cases:
                                        …

      (3) Where the officer has been requested to aid or assist any
      local, State or Federal law enforcement officer or park police
      officer or otherwise has probable cause to believe that the other
      officer is in need of aid or assistance.

      (4) Where the officer has obtained the prior consent of the chief
      law enforcement officer, or a person authorized by him to give
      consent, of the organized law enforcement agency which
      provides primary police services to a political subdivision which is

                                     -6-
J-A03008-17


      beyond that officer’s primary jurisdiction to enter the other
      jurisdiction for the purpose of conducting official duties which
      arise from official matters within his primary jurisdiction.

42 Pa.C.S. § 8953(a)(3), (4). The MPJA is not among those statutes which

must be strictly construed and, instead, is subject to liberal construction to

effectuate its objects and to promote justice. Commonwealth v. Peters,

915 A.3d 1213 (Pa. Super. 2007).

      A careful reading of the [MPJA] reveals that its purpose is to
      provide police officers with authority to make arrests outside of
      their primary jurisdictions in limited situations. In providing for
      such authority, the statute also insures that police departments
      will be kept apprised, to the greatest possible extent, of action
      taken in the municipality by police from outside the jurisdiction.
      Therefore, it is clear that one of the goals of the legislature in
      enacting the statute was to promote a cohesive working
      relationship among municipal police departments.

Commonwealth v. Ebersole, 492 A.2d 436, 438-39 (Pa. Super. 1985).

See Commonwealth v. Sestina, 546 A.2d 109 (Pa. Super. 1988) (the

MPJA “not only encourages cooperative relationships among municipalities,

but also between local municipalities and the state police;” the MPJA

addresses administrative, intra-departmental practice for state police).

      Instantly, the trial court explicitly stated the following findings of fact:

      1.    The trial court finds that Sergeant Kriner was working at
            the behest of Detective Diaz of Lycoming County Narcotics
            Enforcement Unit (NEU).

      2.    A “Municipal Drug Task Force Agreement” exists between
            the Pennsylvania Attorney General and Lycoming County
            District Attorney, dated January 15, 2014.

Trial Court Opinion, 3/31/16. Furthermore, the trial court noted that:




                                       -7-
J-A03008-17


        had Sergeant Kriner made a vehicle stop for a vehicle license
        plate light not operating, in his own policing jurisdiction, the stop
        would have been legal. Conversely, if Old Lycoming Township
        had a properly executed municipal drug task force agreement
        adopted by ordinance its officer could have legally made the stop
        relying on the excellent policing skills outlined in the Court’s
        Order of March 1, 2016.

Trial Court Opinion, 6/14/16, at 2. Finally, the trial court correctly points out

that “the question of a police officer’s ability to act outside his jurisdiction is

governed by the MPJA not the Local Government Code,” the latter of which

contains the Intergovernmental Cooperation Act.4            Trial Court Opinion,

3/31/16, at 4.

        Based on the foregoing, it appears that the trial court found a violation

of the MPJA solely based on the fact that the Municipal Drug Task Force




____________________________________________


4
    Pursuant to the Intergovernmental Cooperation Act (“ICA”):

        (a) General rule. – Two or more local governments in this
        Commonwealth may jointly cooperate, or any local government
        may jointly cooperate with any similar entities located in any
        other state, in the exercise or in the performance of their
        respective governmental functions, powers or responsibilities.

        (b) Joint agreements. – For the purpose of carrying the
        provisions of this subchapter into effect, the local governments
        or other entities so cooperating shall enter into any joint
        agreements as may be deemed appropriate for those purposes.

53 Pa.C.S. § 2303. Under section 2305 of the ICA, a local government may
enter into any intergovernmental cooperation with another local government
upon the passage of an ordinance of its governing body. Id. at § 2305.




                                           -8-
J-A03008-17



Agreement5 was not officially ratified by ordinance in Lycoming County. We

disagree with the trial court’s reasoning.

       Here, a drug task force agreement existed between the Pennsylvania

Attorney General and the Lycoming County District Attorney.                The

agreement made explicit that the Pennsylvania Attorney General “requests

the aid and assistance of the municipal police departments to implement the

municipal drug task force activities in compliance with the [MPJA]” and that

the District Attorney of Lycoming County would be in charge of coordinating

that effort.     Municipal Drug Task Force Agreement, 1/15/14, at 2-3.

Sergeant Kriner acted in compliance with specific orders from Detective

Simpler of the Lycoming County District Attorney’s Office and Detective Diaz,
____________________________________________


5
       This agreement, made this 15th day of January, 2014, by and
       among the Commonwealth of Pennsylvania, Office of the
       Attorney General (hereinafter referred to as OAG), Bureau of
       Narcotics Investigation and Drug Control (hereinafter referred to
       as BNIDC), and the Lycoming County Office of the District
       Attorney,     individually   and    collectively,    (hereinafter
       Municipalities) []

       Witnesseth that:

       Whereas, the Attorney General has established a municipal
       drug task force program throughout Pennsylvania to coordinate
       narcotics investigation, enforcement and prosecution activities,
       and

       Whereas, the Attorney General has requested the District
       Attorney of Lycoming Country to control and supervise this
       municipal drug task force for her [ . . . ]

Commonwealth of Pennsylvania Office of Attorney General, Municipal Drug
Task Force Agreement, 1/15/14, at 1.



                                           -9-
J-A03008-17



the coordinator of the Lycoming County NEU.           On June 3, 2015, as a

member of the NEU and importantly, acting within that duty, Sergeant

Kriner was given general police power within the entirety of Lycoming

County, Detective Diaz’s jurisdiction.

        Sergeant Kriner first witnessed the vehicle in question in Williamsport,

which is within Lycoming County.         Based on his training and experience,

Sergeant Kriner immediately recognized suspicious activity which led him to

believe that it was “probable that [the men] may have been involved in drug

activity.”   N.T. Suppression Hearing, 2/9/16, at 24.     Sergeant Kriner then

followed the vehicle into Loyalsock Township, which is also within Lycoming

County.      There, he pulled over the vehicle because the license plate light

was not operating. As the trial court made clear, this stop was legal so long

as the officer has police jurisdiction in that township. Because we find that

Sergeant Kriner was acting in compliance with the MPJA as a function of the

Municipal Drug Task Force Agreement, the vehicle stop was legal.

        As mentioned previously, “the MPJA must be construed liberally to

achieve one of its purposes, which is to provide police with the authority to

act outside their jurisdictions under the circumstances enumerated in that

Act.”    Commonwealth v. Chernosky, 874 A.2d 123, 130 (Pa. Super.

2005) (citing Commonwealth v. Lehman, 870 A.2d 818 (2005)). We have

found no case law that requires that an agreement under the MPJA be

ratified by a county ordinance in the way required of an agreement pursuant

to the ICA. Rather, this is exactly the type of police activity contemplated

                                      - 10 -
J-A03008-17



under the MPJA – a county law enforcement agent properly requested the

aid of its individual police municipalities in a countywide police effort. Based

upon the required liberal reading of the MPJA and the existence of the

Municipal Drug Task Force Agreement, as well as the specific request for

assistance made by Detective Diaz, we find that Sergeant Kriner’s actions

did not violate the MPJA. Therefore, suppression was unwarranted.

      Because we find that Sergeant Kriner’s actions did not violate the

MPJA, and that suppression was unwarranted, we need not reach the

Commonwealth’s remaining issues.

      Order reversed.     Case remanded for further proceedings consistent

with the dictates of this Opinion. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2017




                                     - 11 -